                Case 2:18-cr-00016-TSZ Document 579 Filed 08/27/20 Page 1 of 1



 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT SEATTLE

 5
       UNITED STATES OF AMERICA,
 6                           Plaintiff,
                                                      CR18-16 TSZ
 7         v.
                                                      MINUTE ORDER
 8     PATRICK TABLES,
 9                           Defendant.

10
        The following Minute Order is made by direction of the Court, the Honorable
11 Thomas S. Zilly, United States District Judge:
            (1)    Defendant Patrick Tables’s motion, docket no. 560, for leave to file an
12
     overlength motion, is GRANTED, and defendant’s 23-page motion for compassionate
     release, docket no. 562, will be considered.
13
           (2)    Defendant Patrick Tables’s motion, docket no. 561, to seal certain
14 materials, is GRANTED, and Exhibits A and F, docket nos. 563 and 564, to his motion
   for compassionate release, shall remain under seal.
15
           (3)    The Government’s motion, docket no. 574, for leave to file an overlength
16 brief, is GRANTED, and the Government’s 15-page response, docket no. 575, to
   defendant’s motion for compassionate release, will be considered.
17
           (4)    The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19         Dated this 27th day of August, 2020.

20
                                                     William M. McCool
                                                     Clerk
21
                                                     s/Karen Dews
22
                                                     Deputy Clerk
23

     MINUTE ORDER - 1
